FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CAROL P. SACHS,                        No. 11-15458
           Plaintiff-Appellant,
                                           D.C. No.
               v.                       3:08-cv-01840-
                                            VRW
 REPUBLIC OF AUSTRIA ; OBB
 HOLDING GROUP; OBB
 PERSONENVERKEHR AG,                         ORDER
       Defendants-Appellees.


                    Filed January 25, 2013


                          ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.